Kalaj v Tortola Salon (2017 NY Slip Op 01272)





Kalaj v Tortola Salon


2017 NY Slip Op 01272


Decided on February 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 16, 2017

Friedman, J.P., Mazzarelli, Andrias, Feinman, Gesmer, JJ.


3113 156556/15

[*1]Toma Kalaj, et al., Plaintiffs-Respondents,
vTortola Salon, Defendant-Appellant.


Law Offices of Tobias & Kuhn, New York (Alexander Statsky of counsel), for appellant.
The McHale Law Firm, P.C., New York (Paul A. Burg of counsel), for respondents.

Order, Supreme Court, New York County (Cynthia S. Kern, J.), entered November 23, 2015, which, in this action for personal injuries sustained when plaintiffs slipped and fell on ice on the sidewalk in front of defendant salon, denied defendant's motion to dismiss the complaint, unanimously affirmed, without costs.
Defendant's documentary evidence, attempting to show that it did not own the building adjacent to the sidewalk, does not conclusively refute plaintiffs' allegation that defendant owed a
duty to plaintiffs with regard to the subject sidewalk (see AG Capital Funding Partners, L.P. v State St. Bank & Trust Co., 5 NY3d 582, 591 [2005]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 16, 2017
DEPUTY CLERK